OPINION — AG — ** SALES TAX — COUNTY TREASURER ** THE 5% COMMISSION IN 68 O.S. 216 [68-216] MAY BE RETAINED BY THE PERSON IN CHARGE OF THE SALES THEREIN REFERRED TO FROM THE AMOUNT OF TAXES ASSESSED AND DUE UNDER 68 O.S. 215 [68-215] ; AND THAT SAID SECTION SHOULD BE TREATED AS 'NOT' BEING IN VIOLATION OF ARTICLE X, SECTION 19 OKLAHOMA CONSTITUTION UNLESS AND UNTIL DECLARE INVALID BY A COURT OF COMPETENT JURISDICTION. (COLLECTION OF TAXES, PROPERTY SOLD) CITE: 68 O.S. 215 [68-215], 68 O.S. 214 [68-214], 68 O.S. 216 [68-216], ARTICLE X, SECTION 19 (JAMES P. GARRETT)